Title: To James Madison from Richard Cutts, 14 May 1814
From: Cutts, Richard
To: Madison, James


        
          Dear Sir
          Washington May 14th. 1814
        
        Yours of the 5h., with a check on the Bank of Columbia for one hundred & fifty six Dollars & 25/100 was received yesterday, with the northern mail, too late to get a draft on Boston before bank hours had closed, it has been done this morng., & the amount remitted to Henry S Dearborn, with instructions to hold the articles until further orders from you, with the exception of Such as may be wanted by Mrs. M. I cannot account for

the great delay in receiving this Letter, the Post office here acknowledge no blame.
        I have conversed with the Commissioner of the revenue on the subject of Mr. Daltons application. He regrets the circumstance, but is of the opinion that no such relief as contemplated by Mr. Dalton can be afforded. He will in the course of a few days make a special report to you on his, & several other cases. In the mean time he hopes Mr. Dalton by his friends will have obviated the difficulty—as Mr. Deblois, (who is now within prison bounds) wrote to him on the suggestion of Mr. Smith.
        The filling of the loan & the result of the new york election are events that must give you great satisfaction. The Editors of the Federal Republican yield the contest & acknowledge that you can get as much money as you want to carry on the war, that party spirit, is not proof against avarice. The ease with which the Loan has been obtained & the expression of the public sentiment in new york must have a beneficial effect on the minds of the British Ministry & I hope induce them to listen to justice.
        The long prevalence of Northerly & easterly winds of late must soon bring us something important from Europe. I am not without hopes of hearing from Payne in a short time announcing the arrival of our Commissioners at Gottenburg.
        Mrs. C & Children are well, with the exception of Richard, who I think is improving in health. All unite in affectionate rega⟨rds⟩ & well wishes for your & Mrs. M’s happiness. Yrs. with great respect
        
          Richard Cutts
        
      